


109 HRES 901 IH: Honoring former President William Jefferson

U.S. House of Representatives
2006-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 901
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2006
			Mrs. Maloney (for
			 herself, Mrs. Lowey,
			 Mr. Brown of Ohio,
			 Ms. Carson,
			 Mr. Conyers,
			 Mr. Crowley,
			 Mr. Engel,
			 Mr. Hastings of Florida,
			 Mr. Holt, Mr. Honda, Ms. Eddie
			 Bernice Johnson of Texas, Mrs. Jones
			 of Ohio, Mr. McDermott,
			 Mrs. McCarthy,
			 Ms. McCollum of Minnesota,
			 Mr. McGovern,
			 Mr. Neal of Massachusetts,
			 Mr. George Miller of California,
			 Mr. Moran of Virginia,
			 Mr. Serrano, and
			 Ms. Wasserman Schultz) submitted the
			 following resolution; which was referred to the
			 Committee on Government
			 Reform
		
		RESOLUTION
		Honoring former President William Jefferson
		  Clinton on the occasion of his 60th birthday.
	
	
		Whereas former President William Jefferson Clinton was
			 born in Hope, Arkansas, on August 19, 1946;
		Whereas William Jefferson Clinton attended Georgetown
			 University as an undergraduate and received a Rhodes Scholarship in
			 1968;
		Whereas William Jefferson Clinton received a law degree
			 from Yale University in 1973;
		Whereas William Jefferson Clinton established a record of
			 public service as Attorney General of Arkansas, Governor of Arkansas, and
			 Chairman of the National Governors Association;
		Whereas William Jefferson Clinton campaigned for and won
			 the Democratic nomination for President in 1992;
		Whereas William Jefferson Clinton was elected the 42d
			 President of the United States in 1992 and was reelected for a second term in
			 1996;
		Whereas during William Jefferson Clinton’s time in office
			 the United States experienced 8 years of economic expansion, job growth, and
			 the transformation of a budget deficit into a budget surplus;
		Whereas William Jefferson Clinton rallied the members of
			 the North Atlantic Treaty Organization to put an end to ethnic cleansing in the
			 Balkans and to depose the murderous regime of Slobodan Milosevic, actions which
			 eventually led to the signing of the Dayton Peace Accords;
		Whereas William Jefferson Clinton played a major role in
			 the Good Friday Peace Accords which finally brought peace to war-torn Northern
			 Ireland;
		Whereas William Jefferson Clinton and former President
			 George H. W. Bush were appointed to lead the United States effort to provide
			 private aid to the victims of the devastating tsunami that struck southeast
			 Asia on December 26, 2004;
		Whereas William Jefferson Clinton and former President
			 George H. W. Bush were appointed as co-chairs of the Bush-Clinton Katrina
			 Relief Fund to provide both medium- and long-term relief for areas of the
			 United States affected by Hurricane Katrina;
		Whereas William Jefferson Clinton established the Clinton
			 HIV/AIDS initiative to combat the worldwide AIDS epidemic and has provided
			 medication and tests to thousands of people in the developing world to
			 accomplish this end; and
		Whereas, in the words of President George W. Bush, William
			 Jefferson Clinton showed a deep and far-ranging knowledge of public
			 policy, a great compassion for people in need, and the forward-looking spirit
			 the Americans like in a President: Now, therefore, be it
		
	
		That the House of Representatives
			 honors former President William Jefferson Clinton on the occasion of his 60th
			 birthday on August 19, 2006, and extends best wishes to him and his
			 family.
		
